PER CURIAM.
We conclude this petition is frivolous and an abuse of process. Accordingly, we prohibit petitioner Willie Ed Simmons from filing with this Court any further pro se pleadings or papers concerning Volusia County Circuit Court Case No. 87-5045-CFAES. The Clerk of this Court is directed not to accept any further pro se filings concerning this case and to summarily reject any further documents, unless that pleading is filed by a member in good standing of The Florida Bar. The Clerk of this Court is further directed to forward a certified copy of this opinion to the appropriate institution for disciplinary procedures. See § 944.09, Fla. Stat. (2005).
DENIED; Future Pro Se Filings PROHIBITED.
PETERSON, MONACO, TORPY, JJ., concur.